— Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J), entered April 30, 2012 in a proceeding pursuant to CPLR article 75. The order denied petitioner’s application to vacate the arbitration award.
It is hereby ordered that the order so appealed from is unanimously modified on the law by confirming the arbitration award and as modified the order is affirmed without costs.
Memorandum: We conclude, for reasons stated in the decision at Supreme Court, that the court properly determined that petitioner was not entitled to vacatur of the arbitration award. We note, however, that the court erred in failing to confirm the award pursuant to CPLR 7511 (e), and we therefore modify the order accordingly. Present — Scudder, PJ., Peradotto, Sconiers, Valentino and Martoche, JJ.